Exhibit 10.25


COMMERCIAL NOTE


$2,160,000.00
Kennebunk, Maine
February 13, 2009



FOR VALUE RECEIVED, the undersigned (hereinafter called the "Borrower") promises
to pay to the order of TD BANK, N.A. (hereinafter called the "Lender"), at any
of its banking offices or at such other place as may be designated in writing by
the Lender, the principal sum of Two Million One Hundred Sixty Thousand Dollars
($2,160,000.00), together with interest on the principal sum from time to time
advanced at the following rate:


INTEREST RATE:


The loan will bear interest at the fixed rate of five and three-quarters percent
(5.75%) per annum.


Interest will continue to accrue until all principal is paid in full in
accordance with the following payment schedule, which Borrower agrees to follow:


PAYMENT SCHEDULE:


(A)           The loan will be repaid in monthly installments of Thirteen
Thousand Six and 58/100 Dollars ($13,006.58) each, including principal and
interest (which payments are based upon an initial advance of $1,840,000.00 and
an amortization schedule of 20 years), commencing on March 13, 2009, and monthly
thereafter until February 13, 2016, when all principal and interest remaining
unpaid shall be due and payable in a single balloon payment, notwithstanding the
foregoing amortization schedule.  Upon disbursement of the final advance of
$320,000.00 the Lender will recalculate the monthly payment to an amount that
will fully amortize the then outstanding principal balance over the remainder of
the original 20 year amortization schedule.


All payments shall be applied first to unpaid interest and then to outstanding
principal, until paid in full.  All interest hereunder shall be computed on the
basis of the actual number of days elapsed over a 360 day year.  If any payment
is not received within fifteen (15) days of when due, then Borrower shall pay to
Lender a late payment fee of six percent (6.0%) of the amount of such delinquent
payment.


DEFAULT INTEREST RATE:  Lender shall have the right to charge interest on the
unpaid principal balance hereof at an interest rate of five percent (5.0%) per
annum in excess of the rate of interest otherwise payable as provided herein,
for any period after an event of default (as defined below) shall have occurred
and until the same shall have been cured or expressly waived by Lender in
writing.


PREPAYMENT: The Borrower may prepay this Note at any time, provided, however,
that at the time of any full or partial prepayment, the Borrower shall pay the
Lender a fee equal to the greater of one percent (1.0%) of the principal balance
being prepaid or a `Yield Maintenance Fee' in an amount computed as follows:



 
 

--------------------------------------------------------------------------------

 

The Federal Home Loan Bank rate with a maturity date closest to the remaining
term of the Note shall be subtracted from the above stated interest rate, or
default rate if applicable. If the result is zero or a negative number, there
shall be no Yield Maintenance Fee due and payable. If the result is a positive
number, then the resulting percentage shall be multiplied by the amount of the
principal balance being prepaid. The resulting amount shall be divided by three
hundred sixty (360) and multiplied by the number of days remaining in the term
of this Note. Said amount shall be reduced to present value calculated by using
the above referenced Federal Home Loan Bank rate and the number of days
remaining in the term of this Note. The resulting amount shall be the yield
maintenance fee due to the Lender upon prepayment of the principal of this Note.


SECURITY:


1.  This Note is secured and/or guaranteed pursuant to the terms and conditions
of the following documents which, unless otherwise noted below, are dated on or
about the date of this Note:


A.
a Mortgage and Security Agreement on property located at 20 Morin Street,
Biddeford, Maine.



B.
a Collateral Assignment of Leases and Rents relating to the property described
in said Mortgage and Security Agreement.







DEFAULT:


2.           The entire principal balance hereof, together with all interest and
other charges, as applicable, shall become due and payable at the option of the
Lender, upon the occurrence of any one or more of the following events, each of
which shall constitute an event of default hereunder:  (a) the insolvency of the
Borrower, or (b) the making of any assignment for the benefit of creditors of
the Borrower, or (c) the issuance of filing of any attachment, levy, or other
judicial process on or against any of the Borrower's assets; or (d) the
appointment of a receiver, trustee or custodian for all or any portion of the
property of the Borrower; or (e) the commencement of any proceedings under any
state or federal bankruptcy or insolvency law or under laws for relief of
debtors, by or against the Borrower; or (f) the occurrence of such a change in
the condition or affairs (financial or otherwise) of the Borrower as, in the
opinion of the Lender, materially impairs the Collateral (if any) or the
prospect of repayment of any amounts outstanding hereunder; or (g) the death,
incompetency, dissolution, business failure (which term includes, without
limitation, the cessation of normal business operations) or termination of
existence of the Borrower; (h) the failure of the Borrower to pay its debts as
they mature; (i) any representation or statement made or furnished to Lender by
or on behalf of any Borrower is false or misleading in any material respect; (j)
any default in the payment of any sums due under this Note when due, or default
by the Borrower in performance of any other obligation under this Note; (k) any
default by Borrower in the performance of any obligation under the Loan
Agreement of even date herewith; or (l) default beyond any applicable cure
period in the payment, satisfaction or performance by the Borrower of any
condition or obligation under any of the Security Documents or under any
documents executed in connection with any other Liabilities of the Borrower to
the Lender; or (m) any default by Deep Down Inc. (parent company of Borrower)
under its obligations to Whitney National Bank that are subject to any guaranty
given by Borrower; or (n) any default by Borrower on its guaranty to Whitney
National Bank of the obligations of Deep Down Inc.



 
2

--------------------------------------------------------------------------------

 

REMEDIES:


3.           Upon the occurrence of any event of default under this Note the
Lender may declare due and payable at once all amounts outstanding
hereunder.  The Lender shall not be required to pursue or to exhaust its
remedies against the Borrower, or its successors, or against any other party
liable for payment hereof, whether maker, Guarantor, or otherwise, or against
any property or assets mortgaged or pledged as security herefor, but upon
nonpayment or nonperformance hereof may immediately demand and enforce payment
and performance from any one or more of Borrower(s) or Guarantor(s), or may seek
to realize upon the value of any collateral, without the necessity of joining
any other Borrower(s) or Guarantor(s), and in each case without any requirement
of first seeking to collect the debt evidenced by this Note from any other
source.  Each Borrower hereby irrevocably agrees that any legal action or
proceeding arising out of or relating to this Note may be brought in any state
or federal court in the State of Maine, at the election of Lender.  By the
execution and delivery hereof, each Borrower hereby irrevocably submits to the
nonexclusive jurisdiction of any such court in any such action or
proceeding.  Borrower irrevocably agrees that in addition to any methods of
service provided for under applicable law, all service of process in any such
legal action or proceeding may be made by certified mail, return receipt
requested to the Borrower's address pursuant to paragraph 7 below.  Each
Borrower and each Guarantor shall be liable for, and hereby agrees to pay, upon
demand, any and all costs or expenses of any nature whatsoever incurred by the
Lender in endeavoring to collect or enforce this Note against any party
including, without limiting the generality of the foregoing, reasonable
attorneys' fees and expenses.  The Lender shall not be deemed to have waived any
of its rights or remedies under this Note or under any of the Security Documents
by any act, delay, omission or failure or refusal to exercise any of such rights
or remedies.  No waiver by Lender of any kind shall be valid unless it is in
writing and signed by an officer of the Lender, and then only to the extent
specifically stated.  All of the rights and remedies of the Lender shall be
cumulative and not exclusive, and may be exercised on any one or more occasions
either singularly or concurrently.


4.           Borrower hereby grants to Lender, as security for the payment and
performance of this Note, a continuing lien on and security interest in any and
all deposit accounts and funds on deposit therein (general or specific, time or
demand, regardless of maturity or the Bank branch where the deposit accounts are
held) now or hereafter held by Lender and other sums credited by or due from
Lender to Borrower or subject to withdrawal by Borrower, whether or not any
other person or persons could also withdraw money therefrom (collectively
hereinafter called the "Deposits").  After any event of default Lender may
"freeze" or place a "hold" on any Deposits by suspending Borrower's right to
withdraw the Deposits and may set off any Deposits (including those previously
frozen or placed on hold) against any amounts payable by Borrower under this
Note or any other Liabilities.  Failure of the Lender to take necessary steps to
preserve rights against any parties with respect to any property in its
possession shall not be deemed a failure to exercise due care.



 
3

--------------------------------------------------------------------------------

 

WAIVERS:


5.           The Borrower and each Guarantor hereby (1) waive presentment,
notice of dishonor, protest, notice of protest, and any and all other notices of
any nature whatsoever in connection with the delivery, acceptance, performance,
default or enforcement of this Note and (2) consent and agree that the Lender
may at any time and from time to time without affecting the liability of
Borrower or any Guarantor or of any other person (excepting any person expressly
released in writing) for payment of the debt evidenced by this Note or for
performance of any obligation contained herein, and without affecting Lender's
rights with respect to any security not expressly released in writing:  (a)
release any person liable for all or any part of the indebtedness or for
performance of any obligation; (b) extend the time for payment of any amounts
due under this Note (c) grant any releases, compromises or indulgences with
respect to this Note or any extensions, renewals, or acceleration hereof or
substitutions herefor or with respect to any Collateral securing the payment of
sums outstanding under this Note to any party primarily or secondarily liable
hereunder, or (d) modify the provisions of this Note all without notice to or
consent of any Borrower or any Guarantor; (3) waive all recourse to suretyship
and guarantorship defenses generally; and (4) waive the right to direct the
application of any payment hereunder.  BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS, WHETHER ARISING UNDER THE
CONSTITUTIONS OF THE UNITED STATES OR OF ANY STATE, AND RULES OF CIVIL
PROCEDURE, COMMON OR STATUTORY LAW, OR OTHERWISE, TO DEMAND A TRIAL BY JURY IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM INVOLVING LENDER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS NOTE OR ANY OF THE SECURITY DOCUMENTS.


MISCELLANEOUS:


6.           If, for any reason, any payment to Lender applied to amounts
outstanding hereunder is required to be refunded by Lender to Borrower or to any
Guarantor or turned over by Lender to any other person or entity, Borrower and
each Guarantor agree to pay to Lender on demand an amount equal to the payment
so refunded or turned over by Lender and the liability of Borrower and each
Guarantor shall not be treated as having been discharged by the original payment
to Lender giving rise to such refunded or turned over payment.


7.           All notices, demands or requests provided for or permitted to be
given pursuant to this Note must be in writing and shall be given by personal
delivery or by depositing the same in the United States mail, post paid and
certified, return receipt requested at the addresses set forth below, as such
addresses may be changed by notice given to the other party.

 
4

--------------------------------------------------------------------------------

 



Lender's Address:
Borrower's Address
TD Bank, N.A.
Flotation Technologies, Inc.
One Portland Square
20 Morin Street
P.O. Box 9540
Biddeford, Maine 04005
Portland, Maine  04112-9540
 
Attn:  Commercial Loan Dept.
 



8.           Each Borrower and each Guarantor shall be jointly and severally
liable to the Lender under this Note and each Borrower has subscribed
his/her/its name hereto without condition that any other person or entity shall
sign or become bound hereunder and without any other conditions whatever.  Any
Borrower that is a corporation hereby warrants that it is validly formed, in
existence and in good standing at the present time, with all necessary authority
to enter into, execute and deliver this Note.  No invalidity or unenforceability
of any portion or obligation of this Note shall affect the validity or
enforceability of the remaining portions or obligations hereof.  This Note and
all actions taken pursuant hereto shall be governed by, and interpreted and
construed in accordance with, the laws of the State of Maine.  This Note
evidences a loan for business and commercial purposes and not for personal,
household, or family purposes.  The use of captions in this Note is for purposes
of convenience only, and no caption shall affect the meaning of this Note.  As
used herein, the word:  (1) Liabilities means any and all liabilities,
indebtedness, and obligations of each Borrower and Guarantor to Lender of any
nature whatsoever, now existing or hereafter arising, due or to become due,
absolute or contingent, direct or indirect and whether joint, several, or joint
and several; (2) Guarantor shall mean and include each endorser, surety,
guarantor or other party primarily or secondarily liable to the Lender with
respect to this Note other than the Borrower; (3) Borrower shall mean each
undersigned party; and (4) Lender shall mean TD Bank, N.A. and each future
holder of this Note.  This Note and the provisions hereof shall be binding upon
the heirs, executors, administrators, successors, legal representatives and
assigns of the Borrower and each Guarantor and shall inure to the benefit of the
Lender, its successors, legal representatives and assigns.  This Note is
intended to take effect as a sealed instrument.


WITNESS:
Flotation Technologies, Inc.
           
________________________
By: /s/ David Capotosto                              
 
David Capotosto, its President



 
 
 
 
 
5

--------------------------------------------------------------------------------